Filed 11/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 188







Tobias Lemer, 		Claimant and Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee



and



Siemens Power Generation, Inc.,	Respondent







No. 20090158







Appeal from the District Court of Mercer County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, Gateway Office Building, 2718 Gateway Avenue, Suite 302, Bismarck, N.D. 58503-0585, for claimant and appellant.



Douglas W. Gigler, Special Assistant Attorney General, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

Lemer v. WSI

No. 20090158



Per Curiam.

[¶1]	Tobias Lemer appeals from a district court judgment affirming Workforce Safety & Insurance’s decision to deny Lemer’s claim for benefits.  Lemer argues the greater weight of the evidence shows his injuries are substantially work related.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner